12 N.Y.3d 829 (2009)
FIRST AMERICAN COMMERCIAL BANCORP, INC., Appellant,
v.
SAATCHI & SAATCHI ROWLAND, INC.
(Formerly SAATCHI & SAATCHI BUSINESS COMMUNICATIONS, INC.), et al., Respondents.
Court of Appeals of New York.
Submitted February 17, 2009.
Decided May 5, 2009.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed the complaint as against Vanteon Corporation and CB Richard Ellis, denied; motion for leave to appeal otherwise dismissed upon the ground that the remainder of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.